United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1115
Issued: December 27, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 11, 2012 appellant filed a timely appeal of a November 18, 2011 schedule
award decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the schedule award issue.2
ISSUE
The issue is whether appellant sustained more than two percent permanent impairment of
the right leg for which he received a schedule award.

1
2

5 U.S.C. § 8101 et seq.

Appellant originally requested an oral argument. The Clerk of the Board sent a letter dated May 1, 2012 asking
him to confirm his continuing desire for an oral argument held in Washington, DC. Since no written confirmation
was received, the Board in its discretion will decide the appeal on the record.

FACTUAL HISTORY
On February 10, 2010 appellant, then a 49-year-old city carrier, injured his right knee
while in the performance of duty. A February 10, 2010 x-ray obtained by Dr. Kristopher W.
Cummings, a Board-certified diagnostic radiologist, noted mild right patellofemoral
osteoarthritis and joint effusion. Appellant underwent right quadriceps tendon repair surgery on
February 23, 2010 and eventually returned to work. OWCP accepted his traumatic injury claim
for right quadriceps rupture3 and paid disability compensation accordingly.4
Appellant filed a claim for a schedule award on June 25, 2011 and submitted medical
evidence. In an April 6, 2011 report, Dr. Paul J. Scherer, a Board-certified orthopedic surgeon,
related that the right knee was symptomatic since December 2010. On physical examination, he
observed normal range of motion (ROM), bulk, and tone as well as the absence of effusion, joint
line tenderness, and instability. Dr. Scherer elicited right knee pain during patellofemoral grind
testing. X-rays showed mild bilateral patellofemoral osteoarthritis that was especially prominent
on the right side because of the February 10, 2010 injury. Dr. Scherer opined that appellant
sustained 20 percent permanent impairment of the right lower extremity. He did not refer to the
A.M.A., Guides in rating impairment.
On July 21, 2011 Dr. Neil S. Ghodadra, an OWCP medical adviser and orthopedic
surgeon, reviewed Dr. Scherer’s April 6, 2011 report. He disagreed with the impairment rating.
Dr. Ghodadra pointed out that Dr. Scherer did not utilize the American Medical Association,
Guides to the Evaluation of Permanent Impairment5 (hereinafter A.M.A., Guides). Applying
Table 16-3 (Knee Regional Grid) on page 509 of the A.M.A., Guides, he assigned an impairment
class of 1 with a default grade of C for ruptured right knee tendon, with good results, which
amounted to a two percent impairment rating. Dr. Ghodadra listed April 6, 2011 as the date of
maximum medical improvement.
By decision dated November 18, 2011, OWCP granted a schedule award for two percent
permanent impairment of the right leg which ran for the period April 6 to May 16, 2011.6

3

OWCP noted that the claim was originally received as a simple, uncontroverted case resulting in minimal or no
lost time from work and payment was approved for limited medical expenses without formal adjudication.
4

By decision dated July 15, 2011, OWCP denied appellant’s claim for compensation, finding the medical
evidence insufficient to establish that he was disabled on August 14, 2010 due to his employment injury. This
matter is not presently before the Board.
5

A.M.A., Guides (6th ed. 2008).

6

OWCP’s decision has two harmless typographical errors. First, it identified the left upper extremity as the
impaired member. Second, OWCP indicated that appellant sustained seven percent impairment. Both the decision
and a November 18, 2011 compensation worksheet specified that schedule award coverage lasted from April 6 to
May 16, 2011, amounting to 5.76 weeks. This duration corresponds with a schedule award granted for two percent
permanent impairment of a lower extremity. See 5 U.S.C. § 8107(c)(2) (employee entitled to a maximum award of
288 weeks of compensation for complete loss of a leg); 5 U.S.C. § 8107(c)(19) (amount of compensation paid is in
proportion to the percentage of loss of use of a scheduled member when such loss is less than 100 percent).

2

LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss of or loss of use of scheduled members or functions of the body.7 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8
The A.M.A., Guides provides a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).
For lower extremity impairments, the evaluator identifies the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS). The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX). Evaluators are directed to
provide reasons for their impairment rating choices, including the choices of diagnoses from
regional grids and calculations of modifier scores.9
ANALYSIS
The Board finds that the medical evidence does not establish that appellant sustained
more than two percent permanent impairment of the right lower extremity.
Appellant sustained a right knee injury on February 10, 2010 while in the performance of
duty, which OWCP accepted for right quadriceps rupture. Thereafter, he filed a claim for a
schedule award and submitted medical evidence. In an April 6, 2011 report, Dr. Scherer
examined appellant and calculated an impairment rating of 20 percent. According to OWCP
procedures, an attending physician’s impairment rating report must include a detailed description
of the impairment and a rationalized opinion as to the percentage of permanent impairment under
the A.M.A., Guides.10 In the present case, however, Dr. Scherer failed to utilize the A.M.A.,
Guides. Therefore, his report was of diminished probative value.11 On the other hand, the
July 21, 2011 report of OWCP’s medical adviser, Dr. Ghodadra, reviewed Dr. Scherer’s
objective findings, applied Table 16-3 of the A.M.A., Guides, for a quadriceps rupture with good
results and concluded that appellant sustained two percent permanent impairment of the right

7

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

8

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
9

R.V., Docket No. 10-1827 (issued April 1, 2011)

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.6(a)-(c) (January 2010).
11

J.G., Docket No. 09-1128 (issued December 7, 2009).

3

lower extremity.12 The case record does not contain any other impairment rating reports that
conforms to the A.M.A., Guides and demonstrates greater impairment.
Appellant contends on appeal that he was entitled to a larger schedule award because his
injury worsened. The medical evidence of record, however, did not adequately establish that he
sustained more than two percent permanent impairment of the right lower extremity. Appellant
may request an increased schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not sustain more than two percent permanent
impairment of the right lower extremity. The award is modified to clarify the typographical
errors noted earlier in this opinion.
ORDER
IT IS HEREBY ORDERED THAT the November 18, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed as modified.
Issued: December 27, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See R.A., Docket No. 09-2134 (issued August 3, 2010) (“[An examining] physician should clearly address the
principles of the A.M.A., Guides in explaining how an impairment is reached. Absent such explanation, [OWCP]
may rely on the opinion of its medical adviser.”).

4

